Criminal Case Template










COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


GUY WILLIAM HARRELL,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-02-00274-CR

Appeal from the

292nd District Court

of Dallas County, Texas

(TC# F01-99813-HV)

MEMORANDUM  OPINION


	Appellant waived trial by jury and entered a plea of guilty before the court to the
offense of aggravated assault and a plea of true to an enhancement paragraph.  He was
convicted, and the court assessed punishment at ten (10) years' deferred adjudication
probation.  The State filed a motion to proceed with an adjudication of guilt.  At the hearing
on that motion, Appellant pleaded not true.  The court adjudicated Appellant guilty and
sentenced him to fifteen (15) years' imprisonment.  We affirm.
	Appellant's court-appointed counsel has filed a brief in which she has concluded that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, reh. denied, 388 U.S. 924, 87
S.Ct. 2094, 18 L.Ed.2d 1377 (1967), by presenting a professional evaluation of the record
demonstrating why, in effect, there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel's brief has been delivered to
Appellant, and Appellant has been advised of his right to examine the appellate record and
file a pro se brief.  No pro se brief has been filed.  
	We have carefully reviewed the record and counsel's brief and agree that the appeal
is wholly frivolous and without merit.  Further, we find nothing in the record that might
arguably support the appeal.  A discussion of the contentions advanced in counsel's brief
would add nothing to the jurisprudence of the state.
	The judgment is affirmed.
July 8, 2003
						_______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)










ORDER


	On this the [xxx] day of [xxxxx], 2003, came on to be heard April E. Smith's motion
to withdraw.  Having determined that counsel has met the requirements of Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, reh. denied, 388 U.S. 924, 87 S.Ct.
2094, 18 L.Ed.2d 1377 (1967) and Tex. R. App. P. 6.5, the motion to withdraw is granted on
the following terms and conditions:  

	Counsel is directed to (1) forward to Appellant this order and the court's opinion and
judgment issued this same day in this cause; (2) notify Appellant of the availability of
discretionary review; and (3) notify Appellant of the appellate deadlines applicable to
discretionary review.